       Case 1:19-cv-02227-YK-EB Document 75 Filed 09/03/21 Page 1 of 2




                    IN THE UNITED STATES DISTRICT COURT
                  FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

JAMIL COOPER,                              :
     Plaintiff                             :
                                           :              No. 1:19-cv-02227
             v.                            :
                                           :              (Judge Kane)
MARK GARMAN, et al.,                       :
    Defendants                             :

                                       ORDER

      AND NOW, on this 3rd day of September 2021, in accordance with the Memorandum

issued concurrently with this Order, IT IS ORDERED THAT:

      1. Plaintiff’s motion for summary judgment (Doc. No. 56) is DENIED;

      2. Defendants’ cross motion for summary judgment (Doc. No. 64) is GRANTED IN
         PART and DENIED IN PART, as follows:

             a. Defendants’ motion (Doc. No. 64) is GRANTED with respect to Plaintiff’s
                claims against Defendants Garman and Wetzel, and the Clerk of Court
                directed to defer the entry of judgment in favor of Defendants Garman and
                Wetzel until the conclusion of the above-captioned action;

             b. Defendants’ motion (Doc. No. 64) is DENIED with respect to Plaintiff’s First
                Amendment retaliation claim against Defendants Kauert and Muthler and
                Fourteenth Amendment retaliatory due process claim against Defendant
                Pilosi;

      3. The above-captioned case is REFERRED to the Court’s Prisoner Litigation
         Settlement Program;

      4. Joseph Barrett, Esq., the ADR Coordinator for the Middle District of Pennsylvania, is
         APPOINTED to serve as mediator;

      5. All settlement discussions are confidential and may not be utilized by any party if
         settlement is not reached;

      6. In order to reduce cost, time, expense, inconvenience, and to suitably address
         institutional security concerns, counsel for the Defendants and the mediator will
         coordinate with officials for the Pennsylvania Department of Corrections to schedule
         video-conference mediation sessions with Plaintiff at mutually convenient times, and
         in a manner that comports with the needs and concerns of prison officials;
 Case 1:19-cv-02227-YK-EB Document 75 Filed 09/03/21 Page 2 of 2




7. The parties shall complete mediation within sixty (60) days of the date of this Order;
   and

8. The parties and the mediator shall promptly notify the Court in writing if this case is
   resolved through mediation.


                                                     s/ Yvette Kane
                                                     Yvette Kane, District Judge
                                                     United States District Court
                                                     Middle District of Pennsylvania




                                         2
